Case 1:19-cv-23635-DPG Document 1 Entered on FLSD Docket 08/29/2019 Page 1 of 20




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                   CASE:

  CARLOS BRITO,

              Plaintiff,
  v.

  GATOR DADELAND PARTNERS, LTD.,

          Defendant.
  ______________________________________/

                                               COMPLAINT

         Plaintiff, CARLOS BRITO, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues GATOR DADELAND PARTNERS,

  LTD., (hereinafter “Defendant”), and as grounds alleges:

                                JURISDICTION, PARTIES. AND VENUE

         1.          This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.           The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

  2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.

         4.           Plaintiff, CARLOS BRITO, is an individual over eighteen years of age, residing

  and domiciled in Florida, and is otherwise sui juris.

         5.           At all times material, Defendant, GATOR DADELAND PARTNERS, LTD.,
Case 1:19-cv-23635-DPG Document 1 Entered on FLSD Docket 08/29/2019 Page 2 of 20




  owned and operated a commercial shopping center 9479 S Dixie Hwy, Miami, Florida (hereinafter

  the “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade County, Florida.

          6.        At all times material, Defendant, GATOR DADELAND PARTNERS, LTD., was

  and is a Florida Limited Partnership, with its principal address in Miami Lakes, Florida.

          7.        Venue is properly located in the Southern District of Florida because Defendant’s

  Commercial Property is located in Miami-Dade County, Florida, Defendant regularly conduct

  business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

  omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                     FACTUAL ALLEGATIONS

          8.        Although over twenty-seven (27) years have passed since the effective date of

  Title III of the ADA, Defendant has yet to make its facilities accessible to individuals with

  disabilities.

          9.        Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

  extensive publicity the ADA has received since 1990, Defendant continues to discriminate against

  people who are disabled in ways that block them from access and use of Defendant’s businesses

  and properties.

          10.       The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance

          11.        Plaintiff, CARLOS BRITO, is an individual with disabilities as defined by

  and pursuant to the ADA. Plaintiff, CARLOS BRITO, is, among other things, a paraplegic

                                                   2
Case 1:19-cv-23635-DPG Document 1 Entered on FLSD Docket 08/29/2019 Page 3 of 20




  (paralyzed from his T-6 vertebrae down) and is therefore substantially limited in major life

  activities due to his impairment, including, but not limited to, not being able to walk or stand.

  Plaintiff requires the use of a wheelchair to ambulate.

         12.       Defendant, GATOR DADELAND PARTNERS, LTD., owns, operates and

  oversees the Commercial Property, its general parking lot and parking spots.

         13.        The subject Commercial Property is open to the public and is located in Miami,

  Miami-Dade County, Florida.

         14.       The individual Plaintiff visits the Commercial Property and businesses located

  within the Commercial Property, regularly, to include a visit to the Commercial Property and

  businesses located within the Commercial Property on or about May 14, 2019, and encountered

  multiple violations of the ADA that directly affected his ability to use and enjoy the Commercial

  Property and businesses located therein. He often visits the Commercial Property and businesses

  located within the Commercial Property in order to avail himself of the goods and services offered

  there, and because it is approximately six (6) miles from his residence, and is near his friends’

  residences as well as other businesses and restaurants he frequents as a patron. He plans to return

  to the Commercial Property and the businesses located within the Commercial Property within

  thirty (30) days of the filing of this Complaint.

         15.       Plaintiff is domiciled nearby in the same County and state as the Commercial

  Property and the businesses located within the Commercial Property, has regularly frequented the

  Defendant’s Commercial Property and the businesses located within the Commercial Property for

  the intended purposes because of the proximity to his and his friends’ residences and other

  businesses that he frequents as a patron, and intends to return to the Commercial Property and

                                                      3
Case 1:19-cv-23635-DPG Document 1 Entered on FLSD Docket 08/29/2019 Page 4 of 20




  businesses located within the Commercial Property within thirty (30) days from the filing of this

  Complaint.

         16.       The Plaintiff found the Commercial Property, and the businesses located within

  the Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

  barriers at the Commercial Property, and businesses located within the Commercial Property and

  wishes to continue his patronage and use of each of the premises.

         17.       The Plaintiff has encountered architectural barriers that are in violation of the

  ADA at the subject Commercial Property, and businesses located within the Commercial Property.

  The barriers to access at Defendant’s Commercial Property, and the businesses located within the

  Commercial Property have each denied or diminished Plaintiff’s ability to visit the Commercial

  Property, and businesses located within the Commercial Property, and have endangered his safety

  in violation of the ADA. The barriers to access, which are set forth below, have likewise posed a

  risk of injury(ies), embarrassment, and discomfort to Plaintiff, CARLOS BRITO, and others

  similarly situated.

         18.       Defendant, GATOR DADELAND PARTNERS, LTD., owns and operates a

  place of public accommodation as defined by the ADA and the regulations implementing the ADA,

  28 CFR 36.201 (a) and 36.104.        Defendant, GATOR DADELAND PARTNERS, LTD. is

  responsible for complying with the obligations of the ADA. The place of public accommodation

  that Defendant, GATOR DADELAND PARTNERS, LTD., owns and operates the Commercial

  Property Business located 9479 S Dixie Hwy, Miami, Florida.

         19.       Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the

                                                  4
Case 1:19-cv-23635-DPG Document 1 Entered on FLSD Docket 08/29/2019 Page 5 of 20




  described Commercial Property and the businesses located within the Commercial Property,

  including but not necessarily limited to the allegations in Count I of this Complaint. Plaintiff has

  reasonable grounds to believe that he will continue to be subjected to discrimination at the

  Commercial Property, and businesses located within the Commercial Property, in violation of the

  ADA. Plaintiff desires to visit the Commercial Property and businesses located therein, not only

  to avail himself of the goods and services available at the Commercial Property, and businesses

  located within the Commercial Property, but to assure himself that the Commercial Property and

  businesses located within the Commercial Property are in compliance with the ADA, so that he

  and others similarly situated will have full and equal enjoyment of the Commercial Property, and

  businesses located within the Commercial Property without fear of discrimination.


         20.       Defendant, GATOR DADELAND PARTNERS, LTD., as landlord and owner of

  the Commercial Property Business, is responsible for all ADA violations listed in Count I of this

  Complaint.

         21.       Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the

  described Commercial Property and businesses located within the Commercial Property, but not

  necessarily limited to the allegations in Count I of this Complaint. Plaintiff has reasonable

  grounds to believe that he will continue to be subjected to discrimination at the Commercial

  Property, and businesses within the Commercial Property, in violation of the ADA. Plaintiff

  desires to visit the Commercial Property and businesses within the Commercial Property, not only

  to avail himself of the goods and services available at the Commercial Property and businesses

  located within the Commercial Property, but to assure himself that the Commercial Property, and


                                                   5
Case 1:19-cv-23635-DPG Document 1 Entered on FLSD Docket 08/29/2019 Page 6 of 20




   businesses located within the Commercial Property are in compliance with the ADA, so that he

   and others similarly situated will have full and equal enjoyment of the Commercial Property, and

   businesses located within the Commercial Property without fear of discrimination.

          22.       Defendant has discriminated against the individual Plaintiff by denying him

   access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

   and/or accommodations of the Commercial Property, and businesses located within the

   Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.

                                  COUNT I – ADA VIOLATIONS

          23.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

   through 22 above as though fully set forth herein.

          24.       Defendant, GATOR DADELAND PARTNERS, LTD., has discriminated, and

   continues to discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have

   accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer

   employees and gross receipts of $500,000 or less).         A list of the violations that Plaintiff

   encountered during his visit to the Commercial Property, include but are not limited to, the

   following:

   Common Areas

          A. Parking

 i.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

      located on an excessive slope. Violation: There are accessible parking spaces located on an

      excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

      Standards, whose resolution is readily achievable.

                                                    6
Case 1:19-cv-23635-DPG Document 1 Entered on FLSD Docket 08/29/2019 Page 7 of 20




ii.    The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

       aisles are located on an excessive slope. Violation: There are accessible parking space access

       aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

       of the 2010 ADA Standards, whose resolution is readily achievable.

          B. Entrance Access and Path of Travel

  i.   The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

       Violation: There are inaccessible routes from the public sidewalk and transportation stop.

       These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

       ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

ii.    The Plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

       Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and 4.5.2

       of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iii.   The Plaintiff had difficulty using some of the curb ramps, as the slopes are excessive.

       Violation: There are curb ramps at the facility that contain excessive slopes, violating Section

       4.7.2 of the ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards, whose

       resolution is readily achievable.

iv.    The Plaintiff could not navigate the curb ramps without assistance, as there are curb ramps at

       the facility that contain excessive flared side slopes, violating Section 4.7.5 of the ADAAG

       and Section 406.3 of the 2010 ADA Standards, whose resolution is readily achievable.




                                                      7
Case 1:19-cv-23635-DPG Document 1 Entered on FLSD Docket 08/29/2019 Page 8 of 20




   Yogurtland

          A. Access to Goods and Services

 i.   There is seating provided at the facility that does not comply with the standards prescribed in

      Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

      resolution is readily achievable.

          B. Public Restrooms

 i.   The Plaintiff could not transfer to the toilet without assistance, as the side grab bar is not at the

      required location. Violation: The grab bars do not comply with the requirements prescribed in

      Section 4.16.4 & Figure 29 of the ADAAG and Section 604.5.1 of the 2010 ADA Standards,

      whose resolution is readily achievable.

ii.   The Plaintiff had difficulty opening the restroom door without assistance, as the door pressure

      to operate the door was excessive. Violation: There are doors at the facility that require

      excessive force to open them, in violation of Section 4.13.11 of the ADAAG and Section

      404.2.9 of the 2010 ADA Standards, whose resolution is readily achievable.

   Five Guys

          A. Public Restrooms

 i.   The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

      required distance from the side wall. Violation: The water closet is mounted at a non-compliant

      distance from the side wall, violating Section 4.16.2 and Figure 28 of the ADAAG and Section

      604.2 of the 2010 ADA Standards, whose resolution is readily achievable.

ii.   The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

      12” above a grab bar obstructing its use. Violation: The grab bars do not comply with the

                                                     8
Case 1:19-cv-23635-DPG Document 1 Entered on FLSD Docket 08/29/2019 Page 9 of 20




        requirements prescribed in Sections 4.16.4 & 4.26 of the ADAAG and Section 609.3 of the

        2010 ADA Standards, whose resolution is readily achievable.

iii.    The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

        provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

        and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

iv.     The Plaintiff could not use the baby changing table without assistance as the handle is mounted

        too high. Violation: There are elements provided for public use in the restroom, with controls

        or operating mechanisms outside the reach ranges prescribed in Sections 4.2.5, 4.2.6, and

        4.27.3 of the ADAAG and Sections 308 & 309.3 of the 2010 ADA Standards, whose resolution

        is readily achievable.

      Churro Mania

            B. Public Restrooms

  i.    The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

        clear floor space. Violation: The required clear floor space is not provided next to the toilet,

        violating Section 4.16.2 and Figure 28 of the ADAAG, 28 CFR 36.211, and Section 604.3 of

        the 2010 ADA Standards, whose resolution is readily achievable.

ii.     The Plaintiff could not transfer to the toilet without assistance, as the side grab bar is not at the

        required location. Violation: The grab bars do not comply with the requirements prescribed in

        Section 4.16.4 & Figure 29 of the ADAAG and Section 604.5.1 of the 2010 ADA Standards,

        whose resolution is readily achievable.

iii.    The Plaintiff could not use the paper towel dispenser without assistance, as it is mounted too

        high. Violation: There are dispensers provided for public use in the restroom, with controls

                                                       9
Case 1:19-cv-23635-DPG Document 1 Entered on FLSD Docket 08/29/2019 Page 10 of 20




         outside the ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3 of the ADAAG and Sections

         308 & 309.3 of the 2010 ADA Standards, whose resolution is readily achievable.

iv.      The Plaintiff could not use the coat hook without assistance, as it is mounted too high.

         Violation: There are coat hooks provided for public use in the restroom, outside the reach

         ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

         604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.

 v.      The Plaintiff had difficulty opening the restroom door without assistance, as the door pressure

         to operate the door was excessive. Violation: There are doors at the facility that require

         excessive force to open them, in violation of Section 4.13.11 of the ADAAG and Section

         404.2.9 of the 2010 ADA Standards, whose resolution is readily achievable.

vi.      There are permanently designated interior spaces without proper signage, violating Section

         4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

         whose resolution is readily achievable.

      Jersey Mike’s

            A. Access to Goods and Services

 i.      There is seating provided at the facility that does not comply with the standards prescribed in

         Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

         resolution is readily achievable.

            B. Public Restrooms

 i.      The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

         clear floor space. Violation: The required clear floor space is not provided next to the toilet,




                                                     10
Case 1:19-cv-23635-DPG Document 1 Entered on FLSD Docket 08/29/2019 Page 11 of 20




       violating Section 4.16.2 and Figure 28 of the ADAAG, 28 CFR 36.211, and Section 604.3 of

       the 2010 ADA Standards, whose resolution is readily achievable.

    Tratoria Luna Restaurant

          A. Access to Goods and Services

  i.   There is seating provided at the facility that does not comply with the standards prescribed in

       Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

       resolution is readily achievable.

    Pho 79 Restaurant

          A. Access to Goods and Services

  i.   There is seating provided at the facility that does not comply with the standards prescribed in

       Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

       resolution is readily achievable.

 ii.   The Plaintiff could not utilize the bar counter, as it is mounted too high. Violation: There are

       bar counters that are not at the prescribed height, violating Section 4.32.4 and 5.2 of the

       ADAAG and Section 902.3 of the 2010 ADA Standards, whose resolution is readily

       achievable.

          B. Public Restrooms

  i.   The Plaintiff had difficulty using the toilet paper due to the roll not being located within a

       dispenser. Violation: Elements in the restroom are not readily accessible and usable by persons

       with disabilities, violating 28 CFR 36.211, whose resolution is readily achievable.

 ii.   The Plaintiff could not transfer to the toilet without assistance, as the rear grab bar is not the

       required length. Violation: The grab bars do not comply with the requirements prescribed in

                                                    11
Case 1:19-cv-23635-DPG Document 1 Entered on FLSD Docket 08/29/2019 Page 12 of 20




       Section 4.16.4 and Figure 29 of the ADAAG and Section 604.5.2 of the 2010 ADA Standards,

       whose resolution is readily achievable.

iii.   The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

       provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

       and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

    Little Hoolies

           A. Public Restrooms

  i.   There are permanently designated interior spaces without proper signage, violating Section

       4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

       whose resolution is readily achievable.

 ii.   The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

       not self-closing and does not have compliant door hardware. Violation: The accessible toilet

       compartment door does not provide hardware and features that comply with Sections 4.17.5

       and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

       whose resolution is readily achievable.

iii.   The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

       clear floor space. Violation: The required clear floor space is not provided next to the toilet,

       violating Section 4.16.2 and Figure 28 of the ADAAG, 28 CFR 36.211, and Section 604.3 of

       the 2010 ADA Standards, whose resolution is readily achievable.

    Evos

           A. Access to Goods and Services




                                                   12
Case 1:19-cv-23635-DPG Document 1 Entered on FLSD Docket 08/29/2019 Page 13 of 20




  i.   There is seating provided at the facility that does not comply with the standards prescribed in

       Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

       resolution is readily achievable.

          B. Public Restrooms

  i.   There are permanently designated interior spaces without proper signage, violating Section

       4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

       whose resolution is readily achievable.

 ii.   The Plaintiff could not enter the restroom without assistance, as the required maneuvering

       clearance was not provided due to chairs that obstruct the area. Violation: The restroom door

       does not provide the required latch side clearance violating Section 4.13.6 of the ADAAG, 28

       CFR 36.211, and Section 404.2.4 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iii.   The Plaintiff could not flush the toilet without assistance, as the flush valve is not mounted on

       the wide area. Violation: The flush valve is not mounted on the compliant side in violation of

       Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA Standards, whose resolution

       is readily achievable.

iv.    The Plaintiff could not transfer to the toilet without assistance, as the rear grab bar is not the

       required length. Violation: The grab bars do not comply with the requirements prescribed in

       Section 4.16.4 and Figure 29 of the ADAAG and Section 604.5.2 of the 2010 ADA Standards,

       whose resolution is readily achievable.

 v.    The Plaintiff could not use the lavatory without assistance, as it is mounted too high. Violation:

       There are lavatories in public restrooms with the counter surface mounted too high, violating

                                                    13
Case 1:19-cv-23635-DPG Document 1 Entered on FLSD Docket 08/29/2019 Page 14 of 20




       the requirements in Section 4.19.2 and Figure 31 of the ADAAG and Section 606.3 of the 2010

       ADA Standards, whose resolution is readily achievable.

    Shaddai Restaurant

          A. Access to Goods and Services

  i.   The Plaintiff could not utilize the bar counter, as it is mounted too high. Violation: There are

       bar counters that are not at the prescribed height, violating Section 4.32.4 and 5.2 of the

       ADAAG and Section 902.3 of the 2010 ADA Standards, whose resolution is readily

       achievable.

          B. Public Restrooms

  i.   There are permanently designated interior spaces without proper signage, violating Section

       4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

       whose resolution is readily achievable.

 ii.   The Plaintiff could not enter the restroom without assistance, as the required maneuvering

       clearance was not provided due to highchairs that obstruct the area. Violation: The restroom

       door does not provide the required latch side clearance violating Section 4.13.6 of the ADAAG,

       28 CFR 36.211, and Section 404.2.4 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iii.   The Plaintiff could not flush the toilet without assistance, as the flush valve is not mounted on

       the wide area. Violation: The flush valve is not mounted on the compliant side in violation of

       Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA Standards, whose resolution

       is readily achievable.




                                                    14
Case 1:19-cv-23635-DPG Document 1 Entered on FLSD Docket 08/29/2019 Page 15 of 20




 iv.      The Plaintiff could not transfer to the toilet without assistance, as the clear floor space is

          obstructed. Violation: The required clear floor space is not provided next to the toilet, violating

          Section 4.16.2 & Figure 28 of the ADAAG and 604.3 of the 2010 ADA Standards, whose

          resolution is readily achievable.

  v.      The Plaintiff could not use the toilet paper dispenser without assistance, as it is not mounted at

          the required location. Violation: The toilet paper dispenser is not mounted in accordance with

          Section 4.16.6 and Figure 29 of the ADAAG and Section 604.7 of the 2010 ADA Standards,

          whose resolution is readily achievable.

 vi.      The Plaintiff could not transfer to the toilet without assistance, as the grab bars are not mounted

          at the required height. Violation: The grab bars do not comply with the requirements prescribed

          in Section 4.16.4 & Figure 29 of the ADAAG and Section 609.4 of the 2010 ADA Standards,

          whose resolution is readily achievable.

vii.      The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

          provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

          and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

viii.     The Plaintiff had difficulty using the locking mechanism on the restroom door without

          assistance, as it requires tight grasping. Violation: The restroom door has non-compliant

          hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG and Sections

          309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily achievable.

       Apizza Restaurant

             A. Access to Goods and Services




                                                        15
Case 1:19-cv-23635-DPG Document 1 Entered on FLSD Docket 08/29/2019 Page 16 of 20




  i.   There is seating provided at the facility that does not comply with the standards prescribed in

       Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

       resolution is readily achievable.

 ii.   The Plaintiff could not utilize the bar counter, as it is mounted too high. Violation: There are

       bar counters that are not at the prescribed height, violating Section 4.32.4 and 5.2 of the

       ADAAG and Section 902.3 of the 2010 ADA Standards, whose resolution is readily

       achievable.

          B. Public Restrooms

  i.   The Plaintiff could not use the restroom without assistance, as the required clear floor space

       was not provided. Violation: Compliant clear floor space is not provided due to the door

       swinging into the restroom, violating Sections 4.2.3, 4.22.2, and 4.22.3 of the ADAAG and

       Sections 304.3 and 603.2 of the 2010 ADA Standards, whose resolution is readily achievable.

 ii.   The Plaintiff had difficulty using the locking mechanism on the restroom door without

       assistance, as it requires tight grasping. Violation: The restroom door has non-compliant

       hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG and Sections

       309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily achievable.

iii.   The Plaintiff could not transfer to the toilet without assistance, as a table obstructed the clear

       floor space. Violation: The required clear floor space is not provided next to the toilet, violating

       Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010 ADA

       Standards, whose resolution is readily achievable.




                                                     16
Case 1:19-cv-23635-DPG Document 1 Entered on FLSD Docket 08/29/2019 Page 17 of 20




iv.      The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

         provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

         and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

                                    RELIEF SOUGHT AND THE BASIS

             25.       The discriminatory violations described in Count I are not an exclusive list of the

      Defendant’s ADA violations. Plaintiff requests an inspection of the Defendant’s places of public

      accommodation in order to photograph and measure all of the discriminatory acts violating the

      ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further requests

      to inspect any and all barriers to access that were concealed by virtue of the barriers' presence,

      which prevented Plaintiff, CARLOS BRITO, from further ingress, use, and equal enjoyment of

      the Commercial Business and businesses located within the Commercial Property; Plaintiff

      requests to be physically present at such inspection in conjunction with Rule 34 and timely notice.

      A complete list of the Subject Premises’ ADA violations, and the remedial measures necessary to

      remove same, will require an on-site inspection by Plaintiff’s representatives pursuant to Federal

      Rule of Civil Procedure 34.

             26.       The individual Plaintiff, and all other individuals similarly situated, have been

      denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

      privileges, benefits, programs and activities offered by Defendant, Defendant’s buildings,

      businesses and facilities; and has otherwise been discriminated against and damaged by the

      Defendant because of the Defendant’s ADA violations as set forth above.              The individual

      Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

      damage without the immediate relief provided by the ADA as requested herein. In order to remedy

                                                       17
Case 1:19-cv-23635-DPG Document 1 Entered on FLSD Docket 08/29/2019 Page 18 of 20




  this discriminatory situation, the Plaintiff requires an inspection of the Defendant’s place of public

  accommodation in order to determine all of the areas of non-compliance with the Americans with

  Disabilities Act.

         27.          Defendant has discriminated against the individual Plaintiff by denying him

  access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

  accommodations of its place of public accommodation or commercial facility, in violation of 42

  U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

  discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

  modifications in policies, practices or procedures, when such modifications are necessary to afford

  all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

  disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

  with a disability is excluded, denied services, segregated or otherwise treated differently than other

  individuals because of the absence of auxiliary aids and services.

         28.          Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has

  a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and

  all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is

  entitled to recover attorneys’ fees, costs and litigation expenses from Defendant pursuant to 42

  U.S.C. § 12205 and 28 CFR 36.505.

         29.          A Defendant is required to remove the existing architectural barriers to the

  physically disabled when such removal is readily achievable for their place of public

  accommodation, the Plaintiff and all others similarly situated, will continue to suffer such

  discrimination, injury and damage without the immediate relief provided by the ADA as requested

                                                     18
Case 1:19-cv-23635-DPG Document 1 Entered on FLSD Docket 08/29/2019 Page 19 of 20




  herein. In order to remedy this discriminatory situation, the Plaintiff requires an inspection of the

  Defendant’s place of public accommodation in order to determine all of the areas of non-

  compliance with the Americans with Disabilities Act.

         30.        Notice to Defendant is not required as a result of the Defendant’s failure to cure

  the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

  and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

  or waived by the Defendant.

         31.        Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

  Plaintiff Injunctive Relief, including an order to alter the property where Defendant operate its

  businesses, located at and/or within the commercial property located at 9479 S Dixie Hwy, Miami,

  Florida, the exterior areas, and the common exterior areas of the Commercial Property and

  businesses located within the Commercial Property, to make those facilities readily accessible and

  useable to the Plaintiff and all other mobility-impaired persons; or by closing the facility until such

  time as the Defendant cure the violations of the ADA.

         WHEREFORE, the Plaintiff, CARLOS BRITO, respectfully requests that this Honorable

  Court issue (i) a Declaratory Judgment determining Defendant at the commencement of the subject

  lawsuit were and are in violation of Title III of the Americans with Disabilities Act, 42 U.S.C. §

  12181 et seq.; (ii) Injunctive relief against Defendant including an order to make all readily

  achievable alterations to the facilities; or to make such facilities readily accessible to and usable

  by individuals with disabilities to the extent required by the ADA; and to require Defendant to

  make reasonable modifications in policies, practices or procedures, when such modifications are

  necessary to afford all offered goods, services, facilities, privileges, advantages or

                                                    19
Case 1:19-cv-23635-DPG Document 1 Entered on FLSD Docket 08/29/2019 Page 20 of 20




  accommodations to individuals with disabilities; and by failing to take such steps that may be

  necessary to ensure that no individual with a disability is excluded, denied services, segregated or

  otherwise treated differently than other individuals because of the absence of auxiliary aids and

  services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

  12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

  Title III of the Americans with Disabilities Act.


  Dated: August 29, 2019
                                                GARCIA-MENOCAL & PEREZ, P.L.

                                                Attorneys for Plaintiff
                                                4937 S.W. 74th Court
                                                Miami, Florida 33155
                                                Telephone: (305) 553-3464
                                                Facsimile: (305) 553-3031
                                                Primary E-Mail: ajperez@lawgmp.com
                                                Secondary E-Mails: bvirues@lawgmp.com
                                                                      aquezada@lawgmp.com

                                                By: ___/s/_Anthony J. Perez________
                                                       ANTHONY J. PEREZ
                                                       Florida Bar No.: 535451
                                                       BEVERLY VIRUES
                                                       Florida Bar No.: 123713




                                                  20
